PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Dmitrii Ivanenko, et al.
Application No. 16/517,640
Filed: July 21, 2019
For: HOLDING DEVICE

:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the renewed petition under 37 CFR 1.137(a), filed March 17, 2022, to revive the above-identified application.

There is no indication that the petition is signed by a registered patent attorney or patent agent of
record. However, in accordance with 37 CFR 1.34, the signature of Michael Shariff appearing
on the correspondence shall constitute a representation to the United States Patent and
Trademark Office that he or she as appropriate is authorized to represent the particular party on
whose behalf he or she as appropriate acts.

The petition is DISMISSED.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision.  Extensions of time under 37 CFR 1.136(a) are permitted.  The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.137(a).”  This is not a final agency action within the meaning of 5 U.S.C. § 704. No further petition fee is required.

This application became abandoned for failure to timely file the inventor’s oath or declaration or
substitute statement no later than the date on which the issue fee is paid, as required by the
Notice Requiring inventor’s Oath or Declaration (Notice) mailed April 22, 2021. The issue fee
was timely paid on May 03, 2021. Accordingly, the application became abandoned on May 04,
2021. A Notice of Abandonment was mailed September 22, 2021.

A grantable petition under 37 CFR 1.137(a) must be accompanied by:  (1) the required reply, unless previously filed; (2) the petition fee as set forth in 37 CFR 1.17(m); (3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional; and (4) any terminal disclaimer (and fee as set forth in 37 CFR 1.20(d)) required by 37 CFR 1.137(d). ~if this is not a design application, delete the requirements of (4) and place the word and before (3)-.

Where there is a question as to whether either the abandonment or the delay in filing a petition under 37 CFR 1.137 was unintentional, the Director may require additional information.  See MPEP 711.03(c)(II)(C) and (D).  

The present petition lacks item (1) above.

In regards to item (1) the inventor’s oath/declaration filed on March 17, 2022, is still deficient in that it fails to identify the application to which it is directed; there is no attached application as
indicated on the form. For this reason, the instant petition cannot be granted at this time.

Petitioner is encouraged to check the box that states United States Application Number or PCT International application number rather than the box that was previously checked on the Declaration form submitted on October 05, 2021 and March 17, 2022, which is below and fill in the information on the Declaration form under (37 CFR 1.63) PTO/AIA /08:


    PNG
    media_image2.png
    303
    737
    media_image2.png
    Greyscale


Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web1 

Any questions concerning this decision may be directed to Schene Gray Paralegal Specialist at (571) 272-2581.  





/JOANNE L BURKE/Lead Paralegal Specialist, OPET                                                                                                                                                                                                        


    
        
            
        
            
    

    
        1 http://portal.uspto.gov (for help using EFS-Web call the Patent Electronic Business Center at (866) 217-9197).